[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendants in the above-entitled action have moved to "expunge" portions of the plaintiffs' brief, dated April 30, 2002. The claim is that the record contains evidence which is not part of the record of the subject administrative agency, and therefore should not be allowed to be considered by the court with respect to this administrative appeal.
The plaintiffs have submitted that the transcript is part of the legislative history of Section 213-26.6, subsection 5.3, known as the Ridgeline Protective Regulations. To some extent, both parties are correct. However, the Ridgeline Protective Regulations were enacted by the Meriden Town Council acting as the Zoning Commission. The minutes submitted are of the defendants Meriden Planning Commission, formulating recommendations to the Meriden Zoning Commission. The transcript also contains discussions, as represented by the plaintiffs. of the subject property of this appeal.
As such, it is the opinion of the court, the material is evidence which is not part of the record nor the subject of a motion to add to the contents of the record.
The evidence is inadmissable at this stage and the plaintiffs are instructed to re-submit their brief omitting any reference to any transcript before the Planning Commission with respect to this property which is not part of the record.
______________________ Gilardi, J.